TYSON, J. —
The motion to strike the paper in the transcript purporting to be a bill of exceptions must be granted, for the reason that it is made to appear by its recitals that it Avas not signed at the term of the court at Avhich the judgment was rendered, and no order entered during the term extending the time for its signing is sho-Avn by the record.
The act establishing the court by A\diich this cause was tried confers upon it concurrent jurisdiction Avith justices of the peace and the circuit court of the county in certain civil causes when the sum in controAwrsy does not exceed $500. — Loc. Acts 1903, p. 399. This action is trover-for the recovery of $35 as damages for the conversion of certain personal property. It is in the exercise of the jurisdiction conferred concurrent with justices of the peace, and not of the circuit court, that the *367court lias authority to try the case. — Sections 918 and 2662 of the Code of 1896. This being true, it is clear that section 1326 of the Code of 1896 has no application.
Affirmed.
Haralson, Simpson, and Denson, JJ., concur.